Citation Nr: 0833286	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1956 to January 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for chronic tinnitus and chronic bilateral hearing 
loss disability.  


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether chronic tinnitus originated during 
active service.  

2.  Chronic bilateral hearing loss was not manifested during 
active service or for many years thereafter, and has not 
otherwise been shown to have originated during active 
service.  


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the veteran, chronic tinnitus 
was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303(d), 3.326(a) (2007 as amended).  

2.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in March 2005, June 2005, and March 
2006 which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and an effective date for an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claims.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(b) (2007 as amended); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
March 2005 VCAA notice was provided prior to the May 2005 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran's service 
medical records are not of record.  A May 2005 statement from 
the National Personnel Record Center (NPRC) indicates that 
the veteran's records were apparently destroyed in the 1973 
fire at the NPRC.  As his service medical records are 
unavailable, the VA has a heightened duty to assist the 
veteran in developing his claims.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This duty includes a search for 
alternate source medical records.  Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  Relevant Army morning reports were 
requested and subsequently incorporated into the record.  The 
veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  

There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 
as amended).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met to the 
extent possible.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Where a 
veteran served ninety days or more during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system including sensorineural hearing loss becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007 

A.  Chronic Tinnitus

As noted above, the veteran's service medical records are not 
of record and were apparently destroyed through no fault of 
the veteran.  Army morning reports dated in March 1956 
indicate that the veteran was hospitalized during his period 
of basic training at Fort Leonard Wood, Missouri.  The nature 
of the veteran's medical condition was not reported.  The 
veteran's service personnel records reflect that he was 
assigned to the Army's 2nd Armor Division and served as a 
heavy vehicle driver.  

Clinical documentation from David B. Hanzel, M. D., dated in 
April 1994 indicates that the veteran complained of 
persistent ringing of the ears of four months' duration.  

In his January 2005 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran related that he 
initially experienced ringing of the ears in 1957 during 
active service.  

In a March 2005 written statement, the veteran clarified that 
he initially experienced chronic ringing of the ears during 
"tank training" secondary to the firing of a 90 millimeter 
tank gun.  He went to sick call due to his ringing of the 
ears; was told that it would go away; and continued to 
experience chronic ringing of the ears until the present day.  
Undated written statements from the veteran's brother, 
daughter, current spouse, and associates convey that the 
veteran complained about ringing of the ears after he 
returned from active service to the present day.  

In his March 2005 Request for Information Needed to 
Reconstruct Medical Data (NA Form 13055), the veteran 
indicated that he served with the Army's 4th Armored Division 
at Fort Hood, Texas.  He conveyed that he experienced ringing 
of the ears and sought treatment at sick call in May and June 
1956.  

An October 2005 VA audiological evaluation notes that the 
veteran complained of progressive chronic tinnitus since 
active service.  The veteran believed that his chronic 
tinnitus was related to having been "around tanks" during 
active service.  

In his November 2005 notice of disagreement, the veteran 
clarified that:

Dr. Hanzel's records indicate that the 
ringing in my ears had only been 
bothering me for 3-4 months because when 
I went to him - the ringing had become 
bad enough the 3-4 months prior, but had 
been there since I left service.  I just 
had not been seen for it before that time 
because I felt nothing could be done for 
it, but it began to really bother me and 
I was encouraged to go to the doctor.  

At an October 2007 VA examination for compensation purposes, 
the veteran complained of chronic bilateral tinnitus 
"following exposure to tank weapons noise while training at 
Fort Hood, Texas."  The veteran was diagnosed with bilateral 
tinnitus.  The examiner commented that:

In summary, [the veteran] was in 
circumstance where tinnitus could have 
occurred from acoustic trauma in the 
military.  There is his contention that 
the tinnitus started after firing 90 mm 
tank guns during training at Ft. Hood, 
Texas.  However, due to loss of service 
medical records from fire we can not know 
if there was evaluation for tinnitus 
complaint during service.  The earliest 
medical documentation of tinnitus was 36 
years after service, in a medical note by 
his private physician, Dr. Hanzel, on 
4/5/94.  Given this limited information, 
I am not able to resolve the issue of 
military related tinnitus without resort 
to mere speculation.    

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran asserts that he initially manifested 
chronic ringing of the ears during active service as the 
result of his exposure to firing tank guns.  The examiner at 
the October 2007 VA examination for compensation purposes was 
unable to advance an opinion as to the etiology of the 
veteran's chronic tinnitus without resorting to speculation.  
However, the examiner conceded that the veteran's tinnitus 
"could have occurred from acoustic trauma in the military."  

The veteran is competent to describe his experience of 
ringing in the ears in service and after service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).  The 
veteran served with an armored division.  The Board has no 
basis to question the veteran's credibility.  

The veteran has described chronic ringing in his ears since 
active service.  Such ringing has been diagnosed as chronic 
tinnitus possibly as the result of his inservice noise 
exposure.  Given these facts and upon resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted for chronic tinnitus.  

B.  Chronic Bilateral Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Army morning reports of record make no reference to 
hearing loss disability.  In his January 2005 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran advanced that he initially manifested bilateral 
hearing loss disability in 1957 during active service.  He 
clarified that he was not treated for hearing loss disability 
during active service.  

In his March 2005 Request for Information Needed to 
Reconstruct Medical Data (NA Form 13055), the veteran 
indicated that he experienced "difficult hearing" during 
active service in May and June 1956.  

The October 2005 VA audiological evaluation notes that the 
veteran had inservice noise exposure associated with 
"serving around tanks" and post-service noise exposure 
while working as an ironworker and a carpenter and in a lawn 
mower factory.  The veteran exhibited pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
60
60
LEFT
15
15
25
55
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  

At the October 2007 VA examination for compensation purposes, 
the veteran complained of impaired hearing.  On audiological 
evaluation, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
65
65
LEFT
10
15
30
55
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  The examiner opined that:

The lack of service medical records due 
to them being destroyed by fire at the 
NPRC, lack of any past hearing tests 
until October 2005, the 49 years that 
have passed since [the veteran] left 
service, and the unclear but possible 
history of occupational noise exposure, 
do not allow me to resolve the issue of 
military related hearing loss without 
resort to mere speculation.  ...  In 
summary, I feel that the present 
configuration and degree of hearing loss 
in both ears is likely due in part to 
presbycusis (aging).  However, aging 
alone would not likely account for his 
total degree of high frequency hearing 
loss.  But I can not say that military 
noise exposure or occupational exposure 
were significant contributing factors to 
his hearing loss without resort to mere 
speculation.   

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Unfortunately, the veteran's service medical documentation is 
not of record through no fault of the veteran.  The first 
objective evidence of chronic bilateral hearing loss 
disability is dated in October 2005, some 47 years after 
service separation.  No competent medical or audiological 
professional has attributed the onset of the veteran's 
chronic bilateral sensorineural hearing loss disability to 
active service.  Indeed, the examiner at the October 2007 VA 
examination for compensation purposes stated that he could 
neither advance an opinion as to the etiology of the 
veteran's chronic sensorineural hearing loss disability nor 
"say that military noise exposure or occupational exposure 
were significant contributing factors to his hearing loss 
without resort to mere speculation."  

The veteran advances that his chronic bilateral hearing loss 
disability is related to his inservice noise exposure, and he 
has reported that he had difficulty hearing whole on active 
duty.  Significantly, however, unlike tinnitus, he has not 
asserted that there has been a continuity of symptomatology 
since active service.  In addition, the lay statements 
submitted by the veteran family members and associates speak 
only to their recollection of the veteran's complaints of 
ringing in the ears, and not to hearing loss. 

Thus, the Board concludes that the record does not include 
credible evidence of any continuity of symptomatology between 
the noise exposure and in-service hearing loss, and his 
current disability.  There is also no competent medical 
evidence otherwise relating the in-service noise exposure or 
complaints to the current disability.  While the veteran may 
be competent to describe continuous symptoms, he is not 
competent to relate in-service noise exposure and complaints 
to a disability not shown to be manifested until decades 
later.   Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the examiner at the October 2007 VA examination 
for compensation purposes specifically concluded that the 
veteran's military noise exposure could not be considered a 
"significant contributing factor to his hearing loss without 
resort to mere speculation."  The Board finds this opinion 
to be the most probative evidence of record as to a 
relationship, or lack thereof, between the veteran's current 
hearing loss disability and active service.  However, the 
Board notes that a possible connection or one based on 
"speculation" is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102; see also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (holding that any medical link that is 
speculative, general or inconclusive in nature is of no 
probative value and not a sufficient basis to grant service 
connection).

Therefore, in the absence of any competent evidence to the 
contrary reflecting that chronic bilateral hearing loss 
disability originated during or is the proximate result of 
active service, or any evidence of a continuity of 
symptomatology between service and the current disability, 
the Board concludes that service connection is not warranted.  




ORDER

Service connection for chronic tinnitus is granted.  

Service connection for chronic bilateral hearing loss 
disability is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


